[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-13613         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        MAY 24, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                                D.C. Docket No. 5:10-cv-02720-CLS



THOMAS W. WHITE,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,


                                               versus


SECRETARY, DEPARTMENT OF HOMELAND SECURITY,
Transportation Security Administration,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Alabama
                                  ________________________

                                           (May 24, 2012)

Before HULL, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
      Thomas W. White, proceeding pro se, appeals the district court’s dismissal

of his complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to

state a claim upon which relief could be granted. White’s complaint alleged

disability discrimination in violation of the Rehabilitation Act of 1973, 29 U.S.C.

§ 701, et seq. Specifically, White claimed that he was unlawfully terminated from

his probationary position as an airport security screener based on an unidentified

physical disability.

      We review de novo a Rule 12(b)(6) dismissal for failure to state a claim.

Speaker v. U.S. Dep’t of Health & Human Servs. Ctrs. for Disease Control &

Prevention, 623 F.3d 1371, 1379 (11th Cir. 2010). Ordinarily, the Rehabilitation

Act prohibits federal agencies from discriminating against disabled persons. See

29 U.S.C. § 794(a). This prohibition includes discrimination in the form of failure

to provide reasonable accommodations and disparate treatment. See Schwarz v.

City of Treasure Island, 544 F.3d 1201, 1212 n.6 (11th Cir. 2008).

      The Aviation and Transportation Security Act (“ATSA”), however, exempts

the Transportation Security Administration (“TSA”) from certain requirements of

the Rehabilitation Act with regard to the employment of security screeners.

Castro v. Sec’y, Dep’t of Homeland Sec., 472 F.3d 1334, 1335 (11th Cir. 2006).

Under this law, the TSA may impose certain minimum physical qualifications for

                                         2
security screeners, “[n]otwithstanding any provision of law.” See 49 U.S.C.

§ 44935(f). For example, security screeners must “possess basic aptitudes and

physical abilities, including color perception, visual and aural acuity, physical

coordination, and motor skills,” even though these standards would ordinarily run

afoul of the Rehabilitation Act’s prohibition against making employment decisions

on the basis of a physical disability. Id. § 44935(f)(1)(B); Castro, 472 F.3d at

1337-38. Based on this inherent incompatibility, we have held that the plain

language of the ATSA “exempts TSA from compliance with the Rehabilitation

Act in establishing employment standards for security screeners.” Castro, 427

F.3d at 1337.

       Here, the district court did not err in dismissing White’s complaint for

failure to state a cognizable claim of disability discrimination under the

Rehabilitation Act. Any such claim was preempted by the ATSA and fails as a

matter of law. See Castro, 472 F.3d at 1337; 49 U.S.C. § 44935(f). Accordingly,

we affirm the judgment of the district court.1

       AFFIRMED.



       1
         White also argues that he was treated less favorably than similarly situated security
screeners. As noted by the district court, this allegation is simply a restyled disability
discrimination claim. Regardless, because this claim did not appear in White’s complaint, it will
not be considered on appeal. See Speaker, 623 F.3d at 1379.

                                                3